UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4272
JAMES EARL HARRIS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                          (CR-00-368-DWS)

                      Submitted: January 17, 2002

                      Decided: January 30, 2002

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Cameron B. Littlejohn, Jr., Columbia, South Carolina, for Appellant.
Eric William Ruschky, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HARRIS
                              OPINION

PER CURIAM:

   James Earl Harris pleaded guilty to transporting stolen firearms in
interstate commerce, in violation of 18 U.S.C. §§ 922(i), 924(a)(2)-2
(1994). Harris was sentenced to thirty-seven months incarceration,
three years of supervised release, and ordered to pay $425 for restitu-
tion and $100 for special assessment. Harris’ attorney has filed a
timely appeal under Anders v. California, 386 U.S. 738 (1967), argu-
ing the district court erred in denying Harris a two point reduction in
his offense level for acceptance of responsibility.

   A sentencing court assesses a defendant’s credibility, demeanor,
and contrition to determine whether the defendant is entitled to a sen-
tencing reduction for acceptance of responsibility. United States v.
Harris, 882 F.2d 902, 905-06 (4th Cir. 1989). This court reviews the
district court’s determinations with great deference for clear error.
United States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996). We find
the district court did not clearly err in finding Harris attempted to
minimize his role in the offense, and consequently, in denying him a
two point reduction for acceptance of responsibility. U.S. Sentencing
Guidelines Manual § 3E1.1(a) (2000).

   We affirm Harris’ conviction and sentence. In accordance with
Anders, we have reviewed the entire record in this case and find no
other meritorious issues for appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                            AFFIRMED